                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:19-CV-142-D


YAQUELIN :MEDINA,                        )
                                         )
                         Plaintiff,      )
                                         )
                  v.                     )                  ORDER
                               )
WESTDALE BRENTMOOR, LLC,       )
d/b/a BRENTMOOR APARTMENTS, )
et al., '                      )
                               )
                   Defendants. )


       On February 28, 2019, Yaquelin Medina ("Medina" or ''plaintiff), on behalf of herself and

others similarly situated, filed a complaint against Westdale Brentmoor, LLC, d/b/a Brentmoor

Apartments ("Westdale Brentmoor"), Westdale Properties America I, LP, a/k/a Westdale Properties

America I, Ltd. ("Westdale Properties"), and Westdale Asset Management, Limited Partnership,

a/k/a Westdale Asset Management, Ltd. ("Westdale Asset;" collectively, "defendants") in Wake

County Superior Court [D.E. 1-1]. In the complaint, Medina alleged that defendants violated the

North Carolina Residential Rental Agreements Act ("RRAA"), N.C. Gen. Stat. § 42-38, et~ the

North Carolina Debt Collection Act ("NCDCA"), N.C. Gen. Stat. § 75-50 et ~ , and the North

Carolina Unfair and Deceptive Trade Practices.Act (''UDTPA"), N.C. Gen. Stat. § 75-1 et~ See

Comp!. [D.E.1-l]ff 103-148. OnApril 10,2019, WestdaleAssettimelyremovedtheactiontothis

court [D.E. 1].

       On May 17, 20.19, Westdale Asset moved to dismiss the complaint for failure to state a claim

[D.E.18] andfiledamemoranduminsupport[D.E.19]. On the same date, WestdaleBrentmootand
 Westdale Properties moved to dismiss the complaint for failure to state a claim [D.E. 20] and filed

 a memorandum.in support [D.E. 21]. On July 5, 2019, Medina amended her complaint [D.E. 24].

 Medina repeats the allegations and requests ofher original complaint and also alleges that defendants

 made numerous negligent misrepresentations. See Am. Compl. [D.E. 24] ft 167-236. OnAugust

 19, 2019, defendants moved to dismiss the complaint for failure to state a claim [D.E. 26] and filed

 a memorandum in support [D.E. 27]. On October 14, 2019, Medina responded in opposition [D.E.

 31]. On November 4, 2019, defendants replied [D.E. 33]. As explained below, the court grants

 defendants' motion to dismiss [D.E. 26].

                                                    I.

         Medina is a former tenant who leased an apartment at Westdale Brentmoor from defendants

 for a term begjnnjng March 1, 2017, and ending May 31, 2018. See Am. Compl. ft 8, 97; Pl.'s Ex.

 1 [D.E. 24-1] 1, 14; Pl.'s Ex. 6 [D.E. 24-6] 1. Under the lease agreement, Medina paid a total rent

 amount of$1,338. See Pl.'s Ex. 1 [D.E. 24-1] 1; cf. Am. Compl. ,r 99. Rent was due on or before

 the first day of each month, and the agreement provides no grace periods for payment. See Pl.' s Ex.

 1 [D.E. 24-1] 1. Failure to pay to rent on ti.me constituted default. See id. at 13 (emphasis omitted).

 Ifa tenant defaulted, the lease authorized defendants to file a summary ejectment complaint in state

· court. See id. at 13. Ifdefendants did so, Medina agreed in the lease to pay the highest ofthree fees:

 a complaint filing fee, a co~ appearance fee, or a second trial fee. See id. at 13-14; cf. id. at 2.

 Medina also agreed to pay "any and all expenses, damages, and costs (including reasonable

 attorney's feis and court costs)" as a result of default. See id. at 13 (emphasis omitted).

         Medina alleges that defendants follow a regular procedure if a tenant fails to timely pay rent.

 See Am. Compl. ,r 38, 59. First, on approximately the sixth day ofthe month, defendants charge the

 tenant "late fees." See id. ft 33, 80; cf. Pl.'s Ex. 6 [D.E. 24-6] 2. Following the tenth day of the

                                                    2
month, defendants charge a separate amount for "eviction fees," at times before filing or serving a

complaint for summary ejectment and without a court order. See Am. Comp!. ft 57, 63, 80; cf. Pl. 's

Ex. 6 [D.E. 24-6] 2. 1 The "eviction fees" are the complaint-filing fee ($96), the sheriff service fee

($30), and the flat attomey fee. See Am. Comp!. ft 40-42, 45-47, 81.2 When defendants assess the

"late fees" and "eviction fees," defendants record both in the tenant's apartment account ledger as

''Legal Fees." See Am. Comp!. ,r 64; cf. Pl.'s Ex. 6 [D.E. 24-6] 2-3. Followingthetenthdayofthe

month, defendants cause written letters or emails ("Collection Letter'') to be delivered to the tenant

stating that"[c]ourt papers were filed today for eviction/possession ofyour apartment," and that the

only way to prevent eviction is to pay ''the full balance and legal fee." See Am. Comp!.         ,r 82
(emphasis omitted); cf. Pl.'s Ex. 5 [D.E. 24-5] 1. Once the fees are recorded on a tenant's ledger,

plaintiff alleges that tenants owe the fees even ifthe summary ejectment case is dismissed or a judge

orders the fees to be assessed against defendants. See Am. Comp!. ,r 93.
                                                                                                         J
       Medina did not timely pay rent on at least two occasions in June and July of 2017. See id.

ft 103, 121. Following the fifth day of both months, defendants recorded a "late fee" of $66.90 in
Medina's ledger. See id. Defendants then sent a Collection Letter to Medina on June 12, 2017, for

the June default, and on July 11, 2017, for the July default. See id. ft 104--105, 122-23. On the

same dates, defendants recorded the "eviction fees" in Medina's ledger. See id. ft 106, 124. The

June "eviction fees" totaled $231, and the July eviction fees totaled $241. See id. Defendants filed

a complaint for summary ejectment on June 15, 2017, for the June default and on July 14, 2017, for


       1 Medina's allegation that these costs were ''fees" is a legal conclusion. Thus, the court need
not accept as true that these amounts constituted ''fees" under the RRAA. See Ashcroft v. Iqbal, 556
U.S. 662, 667-80 (2009); Bell Atl. Cor,p. v. Twombly, 550 U.S. 544, 544-63 (2007).
       2
         Medina alleges that the flat fee amount is $75, see Am. Comp!. ,r 42, while defendants
contend that the fee was somewhat higher. See Def'ts' Resp. [D.E. 27] 5.

                                                  3
the July default. See id. ,r,J 114, 128; cf. Pl.'s Ex. 7 [D.E. 24-7]; Pl.'s Ex. 8 [D.E. 24-8].

        Medina alleges that, when defendants added the "eviction fees" to her ledger, defendants had

not filed a summary ejectinent complaint, the court had not charged its filing fee, and defendants had

not incurred any costs of serving process. See id. ,r,J 108--116, 125-133. Medina also alleges that

the Collection Letter falsely claims that defendants were entitled to the "eviction fees." See id. ,r,J

117, 134. Medina cmed both instances of default by paying the "eviction fees" and late fees, and

defendants voluntarily dismissed the summary ejectinent complaints without prejudice. See id. ,r,J

116-119, 134-137; cf:Pl.'sEx. 7 [D.E. 24-7]; Pl.'s Ex. 8 [D.E. 24-8]. Medina alleges that she did

not settle with defendants. See Am. Compl. ,r,J 117, 13S.

                                                    II.

        A motion to dismiss under Rule 12(b)(6) tests the complaint's legal and factual sufficiency.

See Iqbal, S56 U.S. at 677--80; Twombly, SS0 U.S. at S54- 63; Coleman v. Md Court of Ap_peals,

626. F.3d 187, 190 (4th Cir. 2010), aff'd, S66 U.S. 30 (2012); Nemet Chevrolet Ltd. v.

Consumeraffairs.com. Inc., S91 F.3d 2S0, 25S (4th Cir. 2009); Giarratano v. Johnson, S21 F.3d 298,

302 (4th Cir. 2008). To_ withstand a Rule 12(b)(6) motion, a pleading ''must contain sufficient

factual matter, accepted as true, to state a claim to reliefthat is plausible on its face." Iqbal, S56 U.S.

at 678 (quotation omitted); see Twombly. SS0 U.S. at S70; Giarratano, S21 F.3d at 302. In

considering the motion, the court must view the facts and reasonable inferences "in the light most

favorable to the [nonmoving party]." Massey v. Ojaniit, 7S9 F.3d 343, 3S2 (4th Cir. 2014)

(quotation omitted); see Clatterbuck v. City of Charlottesville, 708 F.3d S49, S57 (4th Cir. 2013),

abrogated on other grounds by Reed v. Town of Gilbert, 13S S. Ct. 2218 (201S). A court need not

accept as true a complaint's legal conclusions, ''unwarranted inferences, unreasonable conclusions,

or arguments." Giarratano, S21 F.3d at 302 (quotation omitted); see Iqbal, S56 U.S. at 678--79.

                                                    4
Rather, a plaintiff's allegations must ''nudge[] [the] claims," Twombly, SSO U.S. at S70, beyond the

realm of "mere possibility" into ''plausibility." Iqbal, S56 U.S. at 673-79.

       When evaluating a motion to dismiss, a court considers the pleadings and any materials

"attached or incorporated into the complaint." E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637F.3d43S, 448 (4th Cir. 2011); see Fed. R Civ. P. lO(c); Goinesv. ValleyCmty. Servs. Bd., 822

F.3d 1S9, 16S--66 (4th Cir. 2016); Thompson v. Greene,427F.3d263,268 (4th Cir. 2005). A court

also may consider a document submitted by a moving party if it is "integral to the complaint and

there is no dispute about the document's authenticity" without converting the motion into one for

summary judgment. Goines, 822 F.3d at 166. Additionally, a court may take judicial notice of

public records. See,~ Fed. R Evid. 201; Tellabs, Inc. v. Makor Issues & Rights, Ltd., 5S1 U.S.

308,322 (2007); Philips v. Pitt Ccy. Mem'l Hosp., S72 F.3d 176, 180 (4th Cir. 2009).

       Defendants' motions require the court to consider the Medina's state law claims, and North

Carolina law applies. Accordingly, this courtmustpredicthowthe Supreme CourtofNorth Carolina

would rule on any disputed state-law issue. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt

Beverage Co. of S.C., 433 F.3d 36S, 369 (4th Cir. 200S). In doing so, the court must look first to

opinions of the Supreme Court ofNorth Carolina. See id.; Stahle v. CTS Corp., 817 F.3d 96, 100
 ,
(4th Cir. 2016). If there are no governing opinions from that court, this court may consider the

opinions ofthe North Carolina Court ofAppeals, treatises, and ''the practices of other states." Twin

City Fire Ins. Co., 433 F.3d at 369 (quotation omitted).3 In predicting how the highest court of a

state would address an issue, this court must ''follow the decision of an intermediate state appellate

court unless there [are] persuasive data that the highest court would decide differently." Toloczko,


       3
        North Carolina does not have a mechanism to certify questions of state law to its Supreme
Court. See Town of Nags Head v. Toloczko, 728 F.3d 391, 397-98 (4th Cir. 2013).

                                                  s
728 F.3d at 398 (quotation omitted); Hicks v. Feiock, 485 U.S. 624, 630 & n.3 (1988). Moreover,

in predicting how the highest court of a state would address an issue, this court "should not create

or expand a [s]tate's public policy." Time Warner Entm't-Advance/Newhouse P'ship v. Carteret-

Craven Blee. Membership Corp., 506 F3d 304, 314 (4th Cir. 2007) (alteration and quotation

omitted); Day & Zimmerman, Inc. v. Challoner, 423 U.S. 3, 4 (1975) (per curiam); see Wade v.

Danek Med., Inc., 182 F.3d 281,286 (4th Cir. 1999).

                                                A.

       Medina alleges that defendants violated the 2009 version ofRRAA by charging court costs

and other out-of-pocket expenses as "eviction fees" when Medina did not her pay rent on time. See

Am. Compl. [D.E. 42] ftl67-173; N.C. Gen. Stat. § 42-46(h.)(3). Medina also alleges_ that

defendants violated the 2018 version of RRAA on the same grounds, and that defendants charged

the "eviction fees" as reflected in the ledger before such fees were due. See Am. Compl. [D.E. 42]

ftl74-181; N.C. Gen. Stat.§ 42-46(i).

       On June 14, 2018, the North Carolina General Assembly ("General Assembly'') amended

section 42-46(h.)(3) of the RRAA. See An Act to Allow Landlords to Recover Out-of-Pocket

Expenses in Summary Ejectment Cases, 2018 N.C. Sess. Laws 2018-50 (2018). On June 25, 2018,

the amendment became effective. See id. The parties dispute whether the RRAA, before and after

the 2018 amendment, prohibits landlords from charging tenants court costs and other actual out-of-

pocket expenses arising from tenants' defaults. Compare [D.E. 27] 7-23 with [D.E. 31] 6--20.

       ''In construing a state law, [federal courts] look to the rules of construction applied by the

enacting state's highest court." Carolina Trucks & Equip., Inc. v. Volvo Trucks ofN. Am., Inc., 492

F.3d 484,489 (4th Cir. 2007); see In re DNA Ex Post Facto Issues, 561 F.3d 294, 300 (4th Cir.



                                                 6
2009). Accordingly, this court looks to the rules of statutory interpretation that the Supreme Court

ofNorth Carolina applies.

       Under North Carolina law, "[t]he cardinal principle of statutory construction is to discern the

intent ofthe legislature." State v. Jones, 359 N.C. 832, 835, 616 S.E.2d 496,498 (2005); see Friends

of Joe Sam Queen v. Ralph Hise for N.C. Senate, 223 N.C. App. 395, 402, 735 S.E.2d 229, 234

(2012). North Carolina courts consider a statute's text to discern legislative intent. See Shawv. U.S.

Airways.Inc., 362N.C.457,460, 665 S.E.2d449,451 (2008); Statev.Anthony, 351 N.C. 611,614,

528 S.E.2d 321,322 (2000). Thus, North Carolina courts "first look to the plain meaning of the

statute." Frye Reg'l Med. Ctr., Inc. v. Hunt, 350 N.C. 39, 45, 510 S.E.2d 159, 163 (1999). "Where

the language of a statute is clear, the courts must give the statute its plain meaning ...." Id.

       "In construing a statute with reference to an amendment it is presumed that the legislature

intended either (a) to change the substance of the original act, or (b) to clarify the meaning ofit."

Childers v. Parker's, Inc., 274 N.C. 256, 260, 162 S.E.2d 481, 483 (1968); see Spruill v. Lake Phelps

Volunteer Fire De_p't Inc., 351 N.C. 318, 323, 523 S.E.2d 672, 676 (2000). A clarifying amendment

does not alter the original meaning of the statute and, thus, applies retroactively. See Ray v. N.C.

De_p't ofTransp., 366 N.C. 1, 9, 727 S.E.2d 675, 681 (2012); Wilson v. N.C. De_p't of Commerce,

239 N.C. App. 456, 461, 768 S.E.2d 360, 364 (2015); Thornton v. City of Raleigh. 230 N.C. App.

600, 753 S.E.2d 400, 2013 WL 6096919, at *2 (2013) (unpublished table decision). By contrast, an

altering amendment modifies a statute's substantive meaning and only applies prospectively. Cf.

Ray, 366 N.C. at 9, 727 S.E.2d at 681.

       Whether an amendment is altering or clarifying is a question of law for the court. See id. at

9, 727 S.E.2d at 681; In re Ernst & Young, LLP, 363 N.C. 612,616,684 S.E.2d 151, 154 (2009).

The Supreme Court ofNorth Carolina presumes that the legislature intended to change the law when

                                                  7
it amends a statute. See State ex rel. Utils. Comm'n v. Pub. Serv. Co. ofN.C., Inc., 307 N.C. 474,

480,299 S.E.2d425, 429 (1983); Childers, 274N.C. at 260,162 S.E.2dat483-84; Statev. Moore,

240 N.C. App. 465,477, 770 S.E.2d 131, 140 (2015). Nevertheless, if the amendment serves to

address an ambiguity or improve the language of a statute, a court may interpret the amendment as

merely clarifying existing law. See Ridge Cmty. Jnvs., Inc. v. Berey, 293 N.C. 688, 695, 239 S.E.2d

566, 570 (1977); Childers, 274 N.C. at 260, 162 S.E.2d at 483-84.

       A court must undertake a "careful comparison of the original and amended statutes" to

"determine whether [an] amendment_clarifies [a] prior law or alters it." Ferrell v. De_p't ofTransp.,

334N.C. 650,659,435 S.E.2d309, 315 (1993); see Ray, 366N.C. at 10,727 S.E.2dat682. Courts

can use amendments to interpret a statute by analyzing ''the natural inferences arising out of the

legislative history as it continues to evolve." Burgess v. Your House ofRaleigh, Inc., 326 N.C. 205,

216, 388 S.E.2d 134, 141 (1990). If a statute does not expressly address a particular point, and a

legislature enacts an amendment to address that point, the amendment is more likely to be clarifying

than altering. See Ray, 366 N.C. at 10, 727 S.E.2d at 682; Ferrell, 334 N.C. at 659, 435 S.E.2d at

315; Jeffries v. Cty. ofHarnett, 817 S~E.2d 36, 48 (N.C. Ct. App. 2018); see also Bryantv. United

States, 768F.3d 1378, 1385 (llthCir.2014)(applyingNorthCarolinalaw). On the other hand, "an'

amendment to an unambiguous statute indicates the intent to change the law." Childers, 274 N.C.

at 260, 162 S.E.2d at 484; see Taylor v. Crisp. 286 N.C. 488,497,212 S.E.2d 381, 386-87 (1975);

Bryant, 768 F.3d at 1385.

       Before the General Assembly amended section 42-46 in 2018, the RRAA did not allow a

landlord to ''put in a lease or claim any fee for filing a complaint for summary ejectment and/or
                                                                                    \

money owed other than the ones expressly authorized by subsections (e) through (g) ofthis section,

and a reasonable attorney's fee as allowed by law." N.C. Gen. Stat.§ 42-46(h)(3) (2016). Sections

                                                 8
42-46(e), (f), and (g) authorize a landlord to charge a tenant a complaint-filing fee, a court-

appearance fee, or a second trial fee depending on how far legal action against the tenant progresses.

See id. § 42-46(e}-{g). The 2018 amendment to section 42-46(h.)(3) explicitly authorizes landlords

to charge defaulting tenants "actual out-of-pocket expenses." See id. § 42-46(h.)(3), (i) (2018).

Specifically, the RRAA, as amended, permits landlords to charge defaulting tenants "[t]iling fees

charged by the court," "[c]osts for service of process pursuant to" North Carolina law, and

"[r]easonable attorneys' fees actually incurred." Id. § 42-46(i)(l}-{3).

       Before the amendment, section 42-46(h.)(3)'s text did not provide express guidance on

whether a ''fee" included actual court costs and other damages arising from breach of a lease. The

amendment to section 42-46 unequivocally authorizes landlords to charge defaulting tenants for such

actual costs. Because the amendment provided express guidance concerning an issue on which the

statute was silent, this court predicts that the Supreme Court of North Carolina would interpret the

amendment as clarifying. See Ray, 366 N.C. at 10, 727 S.E.2d at 682; Ferrell, 334 N.C. at 659, 435

S.E.2d at 315; Talley v. Lincoln Prop. Co., No. 5:18-CV-550-D, 2019 WL 6119780, at *3-6

(E.D.N.C. Nov. 15, 2019) (unpublished), appeal filed, No. 19-2438 (4th Cir. Dec. 16, 2019);

Hampton v. KPMLLC, No. 5:18-CV-485-D, 2019 WL 5618772, at *5-6 (E.D.N.C. Oct. 30, 2019)

(unpublished), appeal fil~ No. 19-2339 (4th Cir. Nov. 25, 2019); Suarez v. Camden Prop. Tr., No.

5:17-CV-124-D,2019WL 1301951,at*4(E.D.N.C.Mar.21,2019)(unpublished),appeal~No.

19-1367 (4th Cir. Apr. 9, 2019). Moreover, section 42-46(i) distinguishes the "actual out-of-pocket

expenses" authorized by section 42-46(i) from the "late fees" governed by sections 42-46(a) and 42-

46(b) and the "administrative fees" governed by sections 42-46(e}-{g). See N.C. Gen. Stat.§ 42-

46(i). This distinction strongly suggests that a ''fee," before the amendment, did not include actual



                                                  9
 out-of-pocket expenses. Thus, a comparison of the statute's text before and after amendment

 indicates that the amendment was clarifying, not altering.

      , Notably, the General Assembly enacted the amendment in response to a Wake County

, Superior Court decision that read section 42-46(h)(3) broadly. See Am. Compl.136 n.1. These

 circumstances bolster the conclusion that the General Assembly intended to clarify an ambiguity in

 section 42-46. See, e.&., Thomas v. Barnhill, 102 N.C. App. 551, 553-54, 403 S.E.2d 102, 103--04

 (1991); cf. State ex rel. N.C. MilkComm'n v. Nat'lFoodStores,Inc.,270N.C. 323,331,154 S.E.2d

 548, 555 (1967) (stating that ''the circumstances surrounding [the] adoption" of a statute can

 demonstrate legislative intent). Moreover, the 2018 amendment's original (albeit removed)

 preamble stated that the General Assembly in.tended to ''reaffirm" that landlords could charge

 defaulting tenants out-of-pocket expenses. S.B. 224 (2d ed.), 2017 Gen. Assemb., Reg. Sess. (N.C.

 2017). Finally, the 2018 amendment's original version expressly did not have retroactive effect, but

 the General Assembly changed that provision in the amendment's final version. See id. Thus, the

 2018 amendment's text and legislative history show that the General Assembly's legislative intent

 was to clarify the RRAA's application to court costs and out-of-pocket expenses.

        Because the amendment is clarifying, it applies to this action. See Ray, 366 N.C. at 9, 727

 S.E.2d at 68l;see also Wells v~ Consol. Judicial Ret. Sys. ofN.C., 354 N.C. 313,318,553 S.E.2d

 877, 880 (2001); Ferrell, 334 N.C. at 661-62, 435 S.E.2d at 317; Childers, 274 N.C. at 260, 162

 S.E.2d at 483-84. Accordingly, section 42-46(h)(3) at all times permitted defendants to charge

 Medina for out-of-pocket expenses (i.e., what Medina alleges are "eviction fees"). Moreover,

 defendants could charge reasonable attorneys' fees. See, e.g., Suarez, 2019 WL 1301951, at "'4-5.

 Medina argues that defendants charged the out-of-pocket expenses before such expenses were

 incurred in violation of section 42-46(i). See [D.E. 31] 20. Although the expenses may not have

                                                 10
been "actual" when recorded in the ledger, they were actual costs to defendants once the complaint

was filed when Medina paid the expenses. The plain language ofthe statute requires nothing more.

See N.C. Gen. Stat. § 42-46(i); Hunt, 350 N.C. at 45, 510 S.E.2d at 163. In sum, because North

Carolina law does not forbid landlords to charge defaulting tenants actual out-of-pocket expenses

and attorneys' fees, the court grants defendants' motion to dismiss Medina's RRAA claim.

        As for Medina's request for declaratory judgment, see Am. Compl. ,i,r 215-225, the court has

discretion to declare the ''rights, status, and other legal relations" ofthe parties under a statute. N.C.

Gen. Stat. § 1-253; see Augur v. Augur, 356 N.C. 582, 588, 573 S.E.2d 125, 130 (2002). In light

ofthe court's analysis of section 42-46, declaratory relief serves no useful purpose in this case as any .

controversy over the statute's construction is resolved. See id. at 588--89, 573 S.E.2d at 130; N.C.

Consumers Power, Inc. v. Duke Power Co., 285 N.C. 434, 449, 206 S.E.2d 178, 188 (1974).

Accordingly,the court dismisses Medina's request for a declaratory judgment.

                                                  B.
        As for Medina's NCDCA and UDTPA claims, see Am. Compl. ,i,r 182-214, to state a claim

under either statute, Medina must plausibly allege that defendants committed an unfair or deceptive

act. See Gray v. N.C. Ins. Underwriting Ass'n, 352 N.C. 61, 68, 529 S.E.2d 676, 681 (2000); Davis

Lake Cmty. Ass'n, Inc. v. Feldmann 138 N.C. App. 292,296, 530 S.E.2d 865, 868 (2000); Reid v.

Ayers, 138 N.C. App. 261, 265--66, 531 S.E.2d 231,235 (2000); Suarez, 2019 WL 1301951, at

*5~. Because the RRAA does not and did not forbid defendants' actions, Medina does not

plausibly allege an unfair or deceptive act. See, e.&, Talley, 2019 WL 6119780, at *6; Suarez, 2019

WL 1301951, at *5--6; Milroy v. Bell Partners, Inc., No. 5:18-CV-516-D, 2019 WL 3451506, at.

*5--6 (E.D.N.C. July 30, 2019) (unpublished). Accordingly, the court grants defendants' motions

to dismiss for failure to state a NCDA and UDTPA claim.

                                                   11
                                                  C.
       As for Medina's negligent misrepresentation claim, see Am. Comp!. ft 226--236, Medina

must plausibly allege she 'Justifiably reli[ed] to [her] detriment on information prepared without

reasonable care" by defendants. Raritan River Steel Co. v. Cherry, Bekaert & Holland, 322 N.C.

200, 206, 367 S.E.2d 609, 612 (1988); see LRP Hotels of Carolina, LLC v. Westfield Ins. Co., No.

4:13-CV-94-D, 2014 WL 5581049, at •5 (E.D.N.C. 2014) (unpublished); Taylorv. Gore, 161 N.C.

App. 300,303,588 S.E.2d 51, 54 (2003); Everts v. Parkinson, 147N.C. App. 315,328,555 S.E.2d

667, 676 (2001); Fulton v. Vickery, 73 N.C. App. 382, 388, 326 S.E.2d 354, 358 (2003).

Additionally, Medina must allege that she ''made a reasonable inquiry into the misrepresentation"

and that she either had the opportunity to investigate the claim or that reasonable diligence would

not have revealed the truth. Arnesen v. Rivers Edge Golf Club & Plantation, 368 N.C. 440, 454, 781

S.E.2d 1, 11 (2015).

       In the complaint, Medina alleges that defendants made two false statements: (1) defendant's

claim in the collection letter that defendants filed a complaint for summary ejectment on the date of

the letter; and (2) the defendants recorded "Legal Fees" in Medina's ledger for June and July of2017

before such fees were due. See Am. Comp!.          ,r 22g_;_230,   Medina alleges that she relied on

defendants' representations in the collection letters and ledgers when paying the "eviction fees." See

Am. Comp!. ,r 234.

       Because the RRAAdoes notanddidnotforbiddefendants' actions, the defendants' entry and

ledger's notation of out-of-pocket expenses is not false. Accordingly, the court rejects Medina's

claim as to that statement. Although the collection letter does incorrectly claim that defendants filed

the complaint for summary ejectment on the date of the letter, Medina's complaint does not allege



                                                  12
that she made any inquiry into either the ledger or collection letter's representation. Cf. Arnesen,

368 N.C. at ~54, 781 S.E.2d at 11. Accordingly, Medina's negligent misrepresentation claim fails.

                                                m.
       In sum, the court GRANTS defendants' motion to dismiss the complaint for failure to state

a claim [D.E. 26] and DISMISSES plaintiff's amended complaint [D.E. 24].

       SO ORDERED. This L day of February 2020.



                                                           ~SC.DEVER
                                                           United States District Judge




                                                 13
